Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1-4, 8 are pending.
Claim 5-7, and 9-15 are not elected.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4 and 8, drawn to modifying the architecture, e.g. adding or deleting nodes or connections, pruning G06N 3/082.
II. Claims 5-7, drawn to Architectures, e.g. interconnection topology G06N 3/04.
III. Claim 9-15, drawn to using evolutionary programming, e.g. genetic algorithms G06N 3/086
The inventions are independent or distinct, each from the other because:
Inventions I, II, and III are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the claims relating to Invention I, is disclosed as generating modules and adding removing modules in module storage as separate embodiment in applicant’s specification in paragraphs 0012. The subcombination has separate utility such as to construct an architecture i.e. interconnection topology is disclosed as separate embodiment in applicant’s specification paragraphs 0013. The subcombination has separate utility such as to using evolutionary programming, e.g. genetic algorithms disclosed as separate embodiment in applicant’s specification paragraphs 0014.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a. While the groupings are classified together, the groupings have a separate status in the art because the inventions perform different functions in the art. Inventions related to modifying the node storage, e.g. adding or deleting nodes or connections, pruning is classified in G06N 3/082. Inventions related to architecture generally provides interconnection topology classified in G06N3/04. Inventions related to using evolutionary programming, e.g. genetic algorithms classified in G06N 3/086. These fields are separate area of inventive effort despite being classified in the under the parent symbol/class of G06N of “COMPUTING ARRANGEMENTS BASED ON SPECIFIC COMPUTATIONAL MODELS”.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AlA 35 U.S.C. 103(a) of the other invention.
Applicant’s election without traverse of claim 1-4 and 8 in the interview on Nov 01, 2022 is acknowledged.

Claim Objections
Claim 2 is objected to because of the following informalities:  “The method of claim 1, further including determining Pareto front of each non- empty the species by: for a given list of individuals and corresponding fi r s t fitness function … ” should read “The method of claim 1, further including determining Pareto front of the each non- empty  species by: for a given list of individuals and corresponding first fitness function … ”.  Appropriate correction is required.
Applicant is advised that should claim 4 be found allowable, claim 8 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites in line 3-5 ‘wherein for each species of modules in the first population and during each generation in a plurality of generations of subsequent populations’, and ‘initializing a first population of modules’. It is unclear what constitutes the ‘modules’, as it is not clearly mentioned in the description. It is also unclear what constitutes the ‘population’. Are there separate populations for modules and blueprints, or modules and blueprints can be in the same population?
For purpose of examination, that claim is interpreted as: modules are a neural network module/nodes/functions, and the population is a set of neural network modules. 
The claim recites in line 7-8 ‘creating a first set of empty species’, and ‘for each non-empty species, determining Pareto front of each non-empty species …’. It is unclear what constitutes ‘non-empty species’ and ‘empty species’, as it is not clearly mentioned in the claim or in the specification. Do the non-empty species represent the processed modules and empty species represent the non-processed modules, or the non-empty species and empty species represent the something else?  
For purpose of examination, that claim is interpreted as: The empty species represents the new modules, and non-empty species represents the old modules. 
Claim further recite in line 11-13 “removing individuals in the Pareto front of each non-empty species and adding them to the first set of empty species to form one or more sets of new species” it is unclear which non-empty species are removed, what constitutes removing the non-empty species and what constitutes adding them (i.e which non-empty species are “them”) to the set of empty species? (i.e. which of the non-empty ones are removed? Based on some determination of performance? Removing the best performing one or the worth performing ones? Removed means deleted them? Removed means adding them to the empty sets? Adding the ones removed or the non removed ones to the empty set?).  
For purpose of examination, that claim is interpreted as: deleting non-empty species in the set based on some determination of performance and adding them or combining them empty species generates new species after pareto front. 
Claim further recite in line 14 “replacing each non-empty species with the one more sets of new species” it is unclear what constitutes replacing each non-empty species with one or more new species? What constitutes new species (i.e. empty species that are created? Some other species? Species based on pareto front?)? Replaces every single one of the non-empty species? Replaces based on what criteria? It is also unclear why pareto front is being performed on the non-empty species if every non-empty is being replaced.
For purpose of examination, that claim is interpreted as: deleting non-empty species in the set based on some determination of performance and adding them or combining them empty species generates new species after pareto front. 
The claim recites in line 15, ‘truncating the one or more sets of new species by removing a last fraction’. It is unclear what constitutes ‘removing a last fraction’. Does it represent the process of removing the last section of the neural network, or it represent a process of removing a module which shows the worst performance? Truncating which modules? Empty modules or non-empty modules? It is also unclear what constitutes removing the new species as no performance evaluation was performed on the new empty species. It is also unclear what is ‘fraction’ as it is not clearly mentioned in the claim.
For purpose of examination, that claim is interpreted as: truncating a branch of generated neural network according to the fitness or performance. 
Claim 2-4 and 8 depend on the claim 1. Therefore, the claims inherit the same deficiency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-4 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, the limitation of initializing a first population of modules and blueprints containing a combination of one or more modules, wherein for each species of modules in the first population and during each generation in a plurality of generations of subsequent populations is a mental process, as it merely recites a process of judging the values of initial module and blueprints which can be done in human mind.
The limitation of creating a first set of empty species is mental process of evaluation, as it recites making empty species broadly which can be done in human mind. 
The limitation of for each non-empty species, determining Pareto front of each non- empty species in accordance with at least a first and second objective is a combination of mental process of judgement and mathematical concept, as it recites a process of calculating Pareto front using mathematical function for each of the module. 
The limitation of removing individuals in the Pareto front of each non-empty species and adding them to the first set of empty species to form one or more sets of new species is mental process of evaluation in combination of mathematical concept, as it merely recites moving modules to different location according to its fitness, which can be done in human mind and it is also a part of the Pareto algorithm.
The limitation of replacing each non-empty species with the one more sets of new species is mental process of evaluation in combination of mathematical concept, as it merely recites deciding which module to replace according to the fitness, replacing a module with another module, which can be done in human mind and it is also a part of the Pareto algorithm.
The limitation of truncating the one or more sets of new species by removing a last fraction is a mental process of evaluation in combination of mathematical concept, as it recites a process of deciding which fraction to truncate according to the fitness, and cutting the edge of the neural network, which can be done with the aid of pen and paper and it is also a part of the Pareto algorithm.
The limitation of generating new individuals using procreation, including crossover and/or mutation is a mental process of judgement, as it merely recites deciding how to mutate the individuals and mutating it, which can be done with the aid of pen and paper.
The limitation of adding new individuals to the first set of new species is mental process of evaluation, as it merely recites deciding which individuals to move, and moving new individuals to the new sets which can be done with the aid of pen and paper. 
This judicial exception is not integrated into a practical application. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation of a method for co-evolution of hyperparameters and architecture in accordance with multiple objective optimization is directed to field of use and technological environment (MPEP 2106.05(h)).

Regarding claim 2, the limitation of further including determining Pareto front of each non- empty the species is a mental process of evaluation combined with mathematical concept, as it recites calculating Pareto frontier for each of the data using mathematical function.
The limitation of for a given list of individuals and corresponding first fitness function related to the first objective: sorting the individuals in a descending order by the first fitness function is mental process of evaluation, as it merely recites sorting a dataset according to the fitness value which can be done in human mind.
The limitation of for each successive individual, if a corresponding second fitness function related to the second objective of a successive individual is greater than that of a preceding individual, adding the successive individual to the Pareto front is mental process of evaluation, as it recites a process of adding individuals with better performance to the specific set (Pareto front), which can be done in human mind.
This judicial exception is not integrated into a practical application. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation of and creating a new Pareto front with a first individual are directed to field of use and technological environment (MPEP 2106.05(h)).

Regarding claim 3, the limitation of further including sorting the Pareto front in a descending order based on the second fitness function is mental process, as it merely recites a process of sorting dataset based on the function, which can be done in human mind.
This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 4, the limitation of wherein the first objective is performance of the individual relative to a benchmark and the second objective is number of parameters is directed to field of use and technological environment (MPEP 2106.05(h)).
This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 8 is a method claim having similar limitation to the claim 4. Therefore, it is rejected under the same rationale as the claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miikkulainen (Miikkulainen et al, Mar 3rd 2017, “Evolving Deep Neural Networks”) in view of Cruz-Ramirez (Cruz-Ramirez, 2010, “Memetic pareto differential evolutionary artificial neural networks to determine growth multi-classes in predictive microbiology”) in view of Kobayashi (US 20180365557 A1).

Regarding claim 1, Miikkulainen teaches a method for co-evolution of hyperparameters and architecture in accordance with multiple objective optimization, the method comprising ([Miikkulainen, page 1, left column, Abstract, line 4-9] “This paper proposes an automated method, CoDeepNEAT, for optimizing deep learning architectures through evolution. By extending existing neuroevolution methods to topology, components, and hyperparameters, this method achieves results comparable to best human designs in standard benchmarks in object recognition and language modeling.”):
initializing a first population of modules and blueprints containing a combination of one or more modules, wherein for each species of modules in the first population and during each generation in a plurality of generations of subsequent populations ([Miikkulainen, page 3, right column, the last paragraph] “CoDeepNEAT was initialized with populations of 25 blueprints and 45 modules. From these two populations, 100 CNNs were assembled for fitness evaluation in every generation. Each node in the module chromosome represents a convolutional layer. Its hyperparameters determine the various properties of the layer and whether additional max-pooling or dropout layers are attached (Table 1).”): 
creating a first set of empty species ([Miikkulainen, page 2, right column, 3.1 Extending NEAT to Deep Networks, line 1-3] “It follows the same fundamental process as NEAT: First, a population of chromosomes (each represented by a graph) with minimal complexity is created. Over generations, structure (i.e. nodes and edges) is added to the graph incrementally through mutation.” The newly created modules are interpreted as empty species.); 
replacing each non-empty species with the one more sets of new species ([Miikkulainen, page 3, left column, line 12-17; Figure 1] “DeepNEAT differs from NEAT in that each node in the chromosome no longer represents a neuron, but a layer in a DNN. Each node contains a table of real and binary valued hyperparameters that are mutated through uniform Gaussian distribution and random bit-flipping, respectively. These hyperparameters determine the type of layer (such as convolutional, fully connected, or recurrent) and the properties of that layer (such as number of neurons, kernel size, and activation function). The edges in the chromosome are no longer marked with weights; instead they simply indicate how the nodes (layers) are connected together. To construct a DNN from a DeepNEAT chromosome, one simply needs to traverse the chromosome graph, replacing each node with the corresponding layer. The chromosome also contains a set of global hyperparameters applicable to the entire network (such as learning rate, training algorithm, and data preprocessing).” The nodes that contain hyperparameters that are mutated through the iteration is interpreted as non-empty species, and the process of replacing each nodes is interpreted as the limitation.); 
generating new individuals using procreation, including crossover and/or mutation ([Miikkulainen, page 2, right column, last paragraph, line 3-9] “First, a population of chromosomes (each represented by a graph) with minimal complexity is created. Over generations, structure (i.e. nodes and edges) is added to the graph incrementally through mutation. During crossover, historical markings are used to determine how genes of two chromosomes can be lined up. The population is divided into species (i.e. subpopulations) based on a similarity metric.”);  
adding new individuals to the first set of new species ([Miikkulainen, page 2, right column, last paragraph, line 3-9 – page 3, left column, line 1-2] “Over generations, structure (i.e. nodes and edges) is added to the graph incrementally through mutation. During crossover, historical markings are used to determine how genes of two chromosomes can be lined up. The population is divided into species (i.e. subpopulations) based on a similarity metric. Each species grows proportionally to its fitness and evolution occurs separately in each species.”).
Miikkulainen does not specifically teach for each non-empty species, determining Pareto front of each non- empty species in accordance with at least a first and second objective, removing individuals in the Pareto front of each non-empty species and adding them to the first set of empty species to form one or more sets of new species, truncating the one or more sets of new species by removing a last fraction.
Cruz-Ramirez teaches creating a first set of empty species ([Cruz-Ramirez, page 190, right column, 3.4 Memetic pareto algorithm, 1st paragraph line 1-5 and 3rd paragraph line 1-2] “A MOEA is constructed with a local search algorithm, called Memetic Pareto Differential Evolutionary Neural Network (MPDENN), that tries to move the classifier population towards the optimum classifier located at the (1,1) point in the (MS, C) space (see Fig. 1) ... The algorithm starts generating a random population P0 of size M.” The newly created modules (random populations P0 of Cruz-Ramirez) are interpreted as empty species.); 
for each non-empty species, determining Pareto front of each non- empty species in accordance with at least a first and second objective ([Cruz-Ramirez, page 190, right column, 3.4 Memetic pareto algorithm, 1st paragraph line 1-5 and 3rd paragraph line 1 – page 191, left column, line 1-20] “A MOEA is constructed with a local search algorithm, called Memetic Pareto Differential Evolutionary Neural Network (MPDENN), that tries to move the classifier population towards the optimum classifier located at the (1,1) point in the (MS, C) space (see Fig. 1) ... The algorithm starts generating a random population P0 of size M. The population is sorted according to the non-domination concept (one individual dominates another if it is better or equal in all objectives and better in at least one of them). Dominated individuals are removed from the population. Then the population is adjusted until its size is between 3 and a half the maximum size by adding dominated individuals or deleting individuals according to their distance from the nearest neighbour respectively. After that, the population is completed with new offspring generated from three randomly selected individuals in the population. The child is generated applying the crossover operator to the three parents (a1, a2 and a3). The resultant child is a perturbation of the main parent (a1). This perturbation occurs with a probability pc for each neuron. It may be: structural, according to expression (1), so that neurons are removed or added to the hidden layer; or parametric, according to expression (2) (for the hidden layer); or (3) (for the output layer), where the weight of the main parent (a1) is modified by its difference from the weights of the secondary parents (a2 and a3), and multiplied by a random variable with normal distribution, N(0,1).” The training set patterns are interpreted as each non-empty species, and C and MS are interpreted as the first and second objective. The newly generated population is interpreted as empty species, and new offspring generated from the selected individuals in the population is interpreted as non-empty species.
[Cruz-Ramirez, page 191, right column, entire 2nd paragraph] “Finally, the child is added to the population according to dominance relationships with the main parent, that is, the child is added if it dominates the main parent a1, if there is not dominance relationship with him or if it is the best child of the M rejected children (where M is the population size). In some generations, depending on the size of the first Pareto front, local search is applied to all individuals in the first Pareto front or the most representative individuals in this front (obtained by the K-means algorithm [32]).” This paragraph teaches the process of determining Pareto fronts for each non-empty species (individuals and child of the reference Cruz-Ramirez).); 
removing individuals in the Pareto front of each non-empty species and adding them to the first set of empty species to form one or more sets of new species ([Cruz-Ramirez, page 191, left column, line 2-10] “Dominated individuals are removed from the population. Then the population is adjusted until its size is between 3 and a half the maximum size by adding dominated individuals or deleting individuals according to their distance from the nearest neighbour respectively. After that, the population is completed with new offspring generated from three randomly selected individuals in the population. The child is generated applying the crossover operator to the three parents (a1, a2 and a3).”); 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in art, having both the teaching of Miikkulainen and Cruz-Ramirez to use the process of determining Pareto front, removing and adding individuals in the Pareto front of Cruz-Ramirez into the optimization method of Miikkulainen. The motivation to do so is to improve the efficiency of optimization algorithm, as Pareto front is commonly used in optimization problems to find optimal solution as shown in Cruz-Ramirez.
Miikkulainen in view of Cruz-Ramirez does not specifically teach truncating the one or more sets of new species by removing a last fraction.
Kobayashi teaches truncating the one or more sets of new species by removing a last fraction ([Kobayashi, 0100] “Further, the generating unit 310 may perform processing of deleting an existing graph branch (S1207). The generating unit 310 can generate another neural network, for example, by deleting one route of the existing graph branch and also deleting a Concatenate layer in the case where a branch disappears by the deletion.”); 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in art, having both the teaching of Miikkulainen, Cruz-Ramirez, and Kobayashi to use the process of truncating a branch of neural network of Kobayashi into the optimization method of Miikkulainen and Cruz-Ramirez. The motivation to do so is to improve the efficiency of optimization algorithm, as smaller network requires less amount of memory and therefore more efficient than bigger network.

Claim 2-4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Miikkulainen (Miikkulainen et al, Mar 3rd 2017, “Evolving Deep Neural Networks”) in view of Cruz-Ramirez (Cruz-Ramirez et al, 2011, “Selecting the Best Artificial Neural Network Model from a Multi-Objective Differential Evolution Pareto Front”) in view of Kobayashi (US 20180365557 A1) and further in view of Chen (US 20110040596 A1).

Regarding claim 2, Miikkulainen in view of Cruz-Ramirez, and further in view of Kobayashi further including determining Pareto front of each non- empty the species by ([Cruz-Ramirez, page 194, left column, line 10-17] “The process followed in these methodologies is the following: once the first Pareto front is calculated using training set patterns, the best individual belonging to the Pareto front on E (EI) is chosen for MethodName-E, and the best individual in terms of MS (MSI) is selected for MethodName-MS. Once this is done, the values of C and MS are obtained by testing the EI and MSI individual models.”): 
for a given list of individuals and corresponding first fitness function related to the first objective ([Cruz-Ramirez, page 194, left column, line 22-28] “The first expression is the average obtained taking E into account as the primary objective, and the second one is obtained by taking MS into account as the primary objective. So, the opposite extremes of the Pareto front are taken in each of the executions. Hence, the first procedure is called MethodName-E and the second MethodName-MS.”): 
creating a new Pareto front with a first individual ([Cruz-Ramirez, page 194, left column, line 22-28] “The first expression is the average obtained taking E into account as the primary objective, and the second one is obtained by taking MS into account as the primary objective. So, the opposite extremes of the Pareto front are taken in each of the executions. Hence, the first procedure is called MethodName-E and the second MethodName-MS.”, the first objective that takes E into account as the primary objective is interpreted as a new Pareto Front with a first individual.); 
for each successive individual, if a corresponding second fitness function related to the second objective of a successive individual is greater than that of a preceding individual, adding the successive individual to the Pareto front ([Cruz-Ramirez, page 194, left column, line 3-17] “Once the Pareto front is built, two methodologies are considered in order to build a neural network model which then includes the information about the models within it. These are called MethodName-E and MethodName-MS (where MethodName takes the values MPDENN, PDE, MPANN and MPENSGA2). These methodologies provide single models that can be compared to other classification methods found in the literature. The process followed in these methodologies is the following: once the first Pareto front is calculated using training set patterns, the best individual belonging to the Pareto front on E (EI) is chosen for MethodName-E, and the best individual in terms of MS (MSI) is selected for MethodName-MS. Once this is done, the values of C and MS are obtained by testing the EI and MSI individual models.”).
Miikkulainen in view of Cruz-Ramirez and further in view of Kobayashi does not specifically teaches sorting the individual in a descending order by the fitness function.
Chen teaches sorting the individual in a descending order by the fitness function ([Chen, 0069] “Since different statistics represent different fit measurements, this module adopts KLD and KS-test optionally with F-test to fit cascaded activities and proposed a genetic algorithm such as a niche genetic programming (NGP) method to obtain a Pareto front set, which presents the optimal distributed parameters chromosomes, to form the optimal fit set. In each genetic generation, more than 30 niches provide feasible chromosomes, which are filtered to satisfy significance level a in the D statistic and sorted by a KLD-based fitness function, to mutate for generating next generation chromosomes. When acceptable conditions reached, the reserved chromosomes in each niche eventually form a Pareto front set. According to the law of large numbers, the derived Pareto set mean is normal or uniform distributed; such that, the set mean and variance can be used to represent actual processing time.” Even though Chen does not specifically mentions the descending or ascending order of sorting, it is obvious that the sorting process sorts the data in either descending or ascending order.).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in art, having both the teaching of Miikkulainen, Cruz-Ramirez, Kobayashi, and Chen to sorting an individual using fitness function of Chen into the optimization method of Miikkulainen, Cruz-Ramirez and Kobayashi. The motivation to do so is to improve the efficiency of optimization algorithm, as sorting process ranks the individuals picks the individual that shows best performance.

Regarding 3, Miikkulainen in view of Cruz-Ramirez and further in view of Kobayashi teaches the method of claim 2.
 Miikkulainen in view of Cruz-Ramirez and further in view of Kobayashi does not specifically disclose further including sorting the Pareto front in a descending order based on the second fitness function.
Chen teaches further including sorting the Pareto front in a descending order based on the second fitness function ([Chen, 0069] “Since different statistics represent different fit measurements, this module adopts KLD and KS-test optionally with F-test to fit cascaded activities and proposed a genetic algorithm such as a niche genetic programming (NGP) method to obtain a Pareto front set, which presents the optimal distributed parameters chromosomes, to form the optimal fit set. In each genetic generation, more than 30 niches provide feasible chromosomes, which are filtered to satisfy significance level a in the D statistic and sorted by a KLD-based fitness function, to mutate for generating next generation chromosomes. When acceptable conditions reached, the reserved chromosomes in each niche eventually form a Pareto front set. According to the law of large numbers, the derived Pareto set mean is normal or uniform distributed; such that, the set mean and variance can be used to represent actual processing time.” Even though Chen does not specifically mentions the descending or ascending order of sorting, it is obvious that the sorting process sorts the data in either descending or ascending order.).

Regarding claim 4, Miikkulainen teaches the second objective is number of parameters ([Miikkulainen, page 3, left column, line 4-10] “Each node contains a table of real and binary valued hyperparameters that are mutated through uniform Gaussian distribution and random bit-flipping, respectively. These hyperparameters determine the type of layer (such as convolutional, fully connected, or recurrent) and the properties of that layer (such as number of neurons, kernel size, and activation function).” The hyperparameters are mutated to change the number of parameters (number of neurons, kernel size).). 
Miikkulainen does not specifically disclose wherein the first objective is performance of the individual relative to a benchmark.
Miikkulainen in view of Cruz-Ramirez in view of Kobayashi and further in view of Chen teaches wherein the first objective is performance of the individual relative to a benchmark ([Cruz-Ramirez, page 190, right column, 2nd paragraph] “Thus, instead of C, it is the continuous function given in expression 2 that is considered, which is also called Entropy (E). The advantage of using the error function Eðg; hÞ instead of C is that this is a continuous function, which makes the convergence more robust. As a first objective, a strictly decreasing transformation of the Eðg; hÞ is proposed as the fitness measure to maximize: … The second objective to maximize is the MS of the classifier, that is, maximizing the lowest percentage of examples correctly predicted as belonging to each class with respect to the total number of examples in the corresponding class.” This paragraph discloses that the C and MS are objective function that measures performance.
[Cruz-Ramirez, page 193, right column, last paragraph] “The results obtained with the MPDENN algorithm have been compared to those obtained by PDE, MPANN and MPENSGA2 (Memetic Pareto Evolutionary approach based on the NSGA2 evolutionary algorithm) algorithms. The PDE [2] and MPANN [1] algorithms have been developed by H. Abbass and are a benchmark in the evolution differential with neural networks.” This paragraph discloses the algorithm is tested under benchmarks.).
Claim 8 is a method claim having similar limitation to the claim 4. Therefore, it is rejected under the same rationale as the claim 4.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Regarding multi-objective optimization.
Stanley & Miikkulainen, 2002, “Evolving Neural Networks Through Augmenting Topologies”
US-20150288573-A1
Cui et al, Oct 2018, “Evolutionary Stochastic Gradient Descent for Optimization of Deep Neural Networks”
Jaimes & Coello, 2005, “MRMOGA: Parallel Evolutionary Multiobjective Optimization using Multiple Resolutions”
Garciarena et al, July 2018, “Evolved GANs for generating Pareto set approximations”
Shi, 2008, “An Empirical Comparison of Evolution and Coevolution for Designing Artificial Neural Network Game Players”
Jin & Sendhoff, 2008, “Pareto-Based Multiobjective Machine Learning: An Overview and Case Studies”
Storsveen et al, 2008, “Evolving a 2D Model of an Eye using CPPNs”
Cruz-Ramirez et al, 2011, “Selecting the Best Artificial Neural Network Model from a Multi-Objective Differential Evolution Pareto Front”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN KWON whose telephone number is (571)272-2072. The examiner can normally be reached M-F 7:30AM – 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUN KWON/
Patent Examiner, Art Unit 2127

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127